NO








NO. 12-10-00327-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     APPEAL
FROM THE 
IN THE ESTATE OF LOY J.
GILBERT
                                                                             '     COUNTY
COURT AT LAW NO. 3 
 
                                                                             '     OF SMITH
COUNTY, TEXAS
 
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed because Appellant, Randal Gilbert, has failed to
comply with the Texas Rules of Appellate Procedure.  See Tex. R. App. P.  42.3. Pursuant to rule
32.1, Gilbert’s docketing statement was due to have been filed at the time the
appeal was perfected, i.e., October 5, 2010.  See Tex. R. App. P. 32.1.  On October 5,
2010, this court notified Gilbert that he should file a docketing statement
immediately if he had not already done so.  
            Because
Gilbert did not file the docketing statement as requested in the October 5,
2010 letter, this court issued a second notice on October 19, 2010, advising
Gilbert that the docketing statement was past due.  The notice further provided
that unless the docketing statement was filed on or before October 29, 2010,
the appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The October 29 deadline has passed, and Gilbert has
not complied with the court’s request.  Because Gilbert has failed, after
notice, to comply with rule 32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered November 3, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)